 DE(CISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Association of Machinists & AerospaceWorkers, AFL-CIO and I. A. M. RepresentativeAssociation, Petitioner. Case 5 UC 106May 7, 1979DECISION ON REVIEWBY CHAIRMAN FANNING AND MEMBERS JNKINSAND PENELLOOn October 20, 1978, the Regional Director for Re-gion 5 issued a Decision and clarification of bargain-ing unit in the above-entitled proceeding in which heordered included in the existing recognized unit cer-tain employee classifications. Thereafter, in accord-ance with Section 102.67 of the National Labor Rela-tions Board Rules and Regulations, Series 8, asamended, the Employer filed a timely request for re-view of the Regional Director's decision, alleging er-ror, inter alia, in the inclusion of the disputed classifi-cations in view of an earlier Board decision' and thespecific exclusion contained in the recognition clauseof the parties' current collective-bargaining agree-ment.By telegraphic order dated December 20, 1978, theBoard granted review regarding the propriety of theRegional Director's clarification to include the classi-fications in dispute, but in all other respects deniedthe request for review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase and makes the following findings:At issue in these proceedings is the inclusion of thefollowing employee classifications at Employer'sWashington, D.C., headquarters office in the existingrecognized contract unit: a legislative representativein the legislative department, international represent-ative in the international affairs department, assistantcommunity services representative in the communityservices department, assistant to the coordinator inthe civil rights department, and a Grand Lodge repre-sentative and economist in the organizing depart-ment.In 1966 the Board certified the Petitioner in thefollowing appropriate unit:All Grand Lodge, special, and press representa-tives employed by the Employer in the UnitedStates and Puerto Rico; but excluding all simi-larly classified employees employed exclusivelyI Grand Lodge International Association of Machinists and Aerospace Work-ers, 159 NLRB 137 (1966).in Canada, those employed chiefly in unrelatedspecial assignments at Headquarters, GrandLodge auditors, office clerical employees, profes-sional and technical employees, guards and su-pervisors as defined in the Act.In 1972 the Board certified Petitioner to representemployees in the following appropriate unit:Voting Group 1: All technical employees in theEmployer's Research Department at 1300 Con-necticut Avenue, Washington, D.C., excludingall other employees, office clerical employees,professional employees, auditors, elevator opera-tors, custodial employees, Grand Lodge. Specialand Press Representatives, guards and supervi-sois as defined in the Act and employees in theGeneral Secretary-Treasurer's Department.Voting Group 2. All professional employees inthe Employer's Research, Education and News-paper Departments at 1300 Connecticut Avenue,excluding all other employees, office clerical em-ployees, technical employees, auditors, elevatoroperators, custodial employees. Grand Lodge,Special and Press Representatives, guards andsupervisors as defined in the Act and employeesin the General Secretary-Treasurer's Depart-ment.The certified units were combined by contractualagreement to form a single bargaining unit in 1973.The unit, as described in the 1973 agreement andthrough the current agreement, consists of:All Grand Lodge, Special and Press Representa-tives. All Economists, Associate Editors, Assist-ant Associate Editors, Educational Representa-tives, Agreement Analysts, Research Associate,Research Associate Leadman employed by theIAM but excluding: Administrative Assistant inthe office of the International President and ofeach General Vice President, the Airline Coordi-nator, the Automotive Coordinator, the RailroadCoordinator, those persons employed chiefly inunrelated special assignments at Headquarters,Grand Lodge Auditors, office clerical employees,guards and supervisors as defined in the Act.As found by the Regional Director, the legislativedepartment is headed by a coordinator, stipulated tobe a supervisor within the meaning of the Act, and alegislative assistant whose unit placement is in issue.The legislative assistant's responsibilities include pre-paring testimony regarding legislation pending beforeCongress and actual lobbying activities. In some in-stances the legislative representative reports directlyto the Employer's international president, or residentgeneral vice president, or his administrative assistant.242 NLRB No. 1544 INTERNATIONAL ASSOCIATION OF MACHINISTS & AEROSPACE WORKERS, AFL (C10The international affairs department also consistsof a coordinator, stipulated to be a supervisor, and anassistant whose unit placement is in issue. The assist-ant serves as liaison with the United Nations and freeworld labor organizations; collects trade assistanceand trade law information used in Employer's lobby-ing efforts before government agencies including theU.S. Tariff Commission; participates in Employer'seducation program in Africa: and is expected to per-form similar work in Asia and South America. Theassistant has some contact with Employer's GrandLodge representatives in the field when gathering in-formation regarding plant closures due to foreigncompetition.We note that the unit description contained in theinitial Direction of Election contained the followingexclusion: "those [employees] employed chiefly in un-related special assignments at headquarters."2And inconnection with this exclusion we also note that theDirection of Election referred to the assignments ofreviewing correspondence to the international pres-ident, liaison with Government agencies. internalunion appeals, review of bylaws adopted by subordi-nate lodges' legislative representative, and internationalrepresentative. 3It thus appears that the positions of legislative rep-resentative and international representative were inexistence at the time of the initial certification andwere specifically excluded from the unit. We find thedescription of the functions in the original Directionof Election and the other listed examples fallingwithin the exclusion as defining the intent of the ex-clusion which has been carried forward into the pre-sent recognized contract unit description. Althoughwe are unable to determine conclusively that the clas-sifications now in dispute are identical to those previ-ously excluded, on the basis of our analysis of thecurrent responsibilities of the disputed categories oflegislative representative and assistant internationalrepresentative we find that they fall within the in-tended reach of the express exclusion contained in thepresent collective-bargaining agreement. As to thesetwo positions we therefore conclude that the instantUC petition is inappropriate as it seeks to overturnthe clear mandate of the previous Board decision andthe agreement of the parties as set forth in the recog-nition clause of their contract.42 Id. at 142.It appears from the context of the Direction of Election and from uncon-troverted testimony at the hearing that this reference does not merely denotea representative of the International Union but a representative in the areaof internal affairs.4 Wallace-Murray Corporation, Schlitzer Division. 192 NLRB 1090 (1971).Compare Union Etectric Company. 217 NLRB 666. 667 ( 1975).IH1Pursuant to the direction of its 1976 convention,the Employer established a community services de-partment, a civil rights department, and an organiz-ing department.' The coordinators in these newly cre-ated departments have been stipulated to besupervisors. Accordingly, their unit placement is notin issue.The community services department includes, inaddition to the coordinator, an assistant whose unitplacement is in issue. This individual is responsiblefor assisting local and district lodge participation incommunity service organizations such as the RedCross, United Givers Fund, American Cancer Soci-ety, and the American Heart Association, and forhelping to meet the needs of I.A.M. members in suchareas as drug and alcohol abuse, family problems,natural disasters, long-term unemployment, and pro-longed illness.The civil rights department also has an assistant tothe coordinator. The assistant is involved in all areasof civil rights and matters arising under the EqualEmployment Opportunity Act. This individual ischarged with working with the legal department tosettle civil rights complaints against the Employerand is also actively involved in the area of women'srights and the Equal Rights Amendments.The organizing department has, in addition to thecoordinator, an assistant who bears the title of GrandLodge Representative, and an individual who bearsthe title of economist. The Grand Lodge Representa-tive and the economist are the only employees in thisdepartment whose unit placement is in issue. TheGrand Lodge Representative is primarily responsiblefor handling jurisdictional disputes pursuant to articleXX of the AFL-CIO constitution, metal trades de-partment disputes, and disputes over jurisdiction ofwork within I.A.M. bargaining units: setting policy tobe implemented in the field regarding coordinatedbargaining, both in-house and with the IndustrialUnion Department of the AFL-CIO; and respondingto requests from the field for organizing material andother correspondence relating to organizing. He alsofills in for the coordinator when the coordinator is outof town. This individual maintains regular contactwith Grand Lodge representatives in the field and onoccasion travels to the field to discuss jurisdictionalproblems and organizing problems. The individualbearing the title of economist actually performs moreof a clerical function in preparing routine correspon-dence and collecting bargaining information pursuantto requests of union representatives in the field.Although the Employer had an organizing department in the past, thepresent version seems to differ suhslantialls in its structure.45 DECISIONS OF NATIONAl. LABOR RELATIONS BOARDAlthough these recently organized departmentswere created subsequent to the original certifications,our analysis of the responsibilities of the individualsin the above-described classifications which are in dis-pute leads us to conclude that they are all involved in"unrelated special assignments at headquarters"within the meaning of the unit description in theoriginal Direction of Election and in the current col-lective-bargaining agreement. That is, we view the in-dividuals in these classifications as not falling withinthose classifications involved directly with organizingand negotiating activity as set forth in the 1966 certi-fication, nor fitting any of the specifically enumeratedcategories marked for inclusion by the 1972 certifica-tion, but falling squarely within the express exclusioncontained in the unit description in the current collec-tive-bargaining agreement. Accordingly, we view theinstant UC petition inappropriate as to the above-described classifications as it seeks to effect a mid-contract-term modification of the description of therecognized unit. Although we have determined thatthe UC petition is an inappropriate vehicle for resolv-ing these unit placement issues, these issues may ofcourse be raised pursuant to an appropriate petitionunder Section 9(c) of the Act.In conclusion, we have found that with regard toall classifications placed in issue by the Petitionerthere is no basis for concluding that they are orshould be included in the existing recognized bargain-ing unit. Accordingly, we shall dismiss the petitionherein.ORDERIt is ordered that the petition in Case 5-UC-106be, and it hereby is, dismissed.46